Citation Nr: 1232727	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing is of record.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The issue on appeal was remanded by the Board in October 2011.  The Board specifically directed that the RO contact the Social Security Administration (SSA), and request that the SSA provide a copy of their recent disability determination and all records considered in making that determination.  A request for SSA records was sent in October 2011.  In November 2011, SSA returned a negative result, noting that the person whose records were requested did not file for disability benefits, or had filed but no medical records existed.  In January 2012, a Formal Finding on the Unavailability of Social Security Records was made and associated with the claims file.

Unfortunately, review of VA's initial request reflects that it was made using the wrong Social Security Number.  Especially because it is clear from correspondence submitted by the Veteran that he has been granted SSA disability benefits from February 2011, remand is again required.  Stegall, 11 Vet. App. at 271.

To that end, the Veteran's representative has suggested that in light of the lack of records found at certain military medical facilities in Germany at which the Veteran claims he was treated during service in 1973 or 1974, VA should obtain and review the Veteran's personnel records to determine if any physical profiles or other documentation would confirm the Veteran's asserted in-service ankle injury.  On remand, this should also be accomplished.

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  Request Veteran's medical and adjudication records from SSA, utilizing the correct SSA number as noted in the claims file.  Document all efforts to obtain these records, and associate a negative reply from SSA if records are not available.

2.  Request the Veteran's service personnel records from the appropriate Federal depository and associate them with the claims file.

3.  Readjudicate the Veteran's claim.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

